Citation Nr: 0609134	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of burns to 
the neck and chin.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from September 1950 to September 1951.  His 
awards include the Bronze Star Medal and the Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In January 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The veteran also appealed that part of the January 2003 RO 
decision that denied service connection for residuals of a 
skull fracture and dental trauma.  The Board remanded these 
latter two issues in February 2004 for additional 
development, to include examinations and medical opinions.  
Following the completion of that development, the RO granted 
service connection for residuals of a skull fracture, 
including headaches, and residuals of dental trauma.  As the 
veteran has given no indication that he disagrees with the 
ratings or effective dates assigned, the sole issue before 
the Board is entitlement to service connection for residuals 
of burns to the neck and chin.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for residuals of burns to the neck and chin and 
has notified him of the information and evidence necessary to 
substantiate that claim.  

2.  The medical evidence shows that the veteran does not have 
any residuals of burns to the neck and chin.  
CONCLUSION OF LAW

Service connection for claimed residuals of burns to the neck 
and chin is not warranted.  §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The Court's decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the VCAA notice letters of June 2002 and May 2004 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
VCAA notice adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  Specifically, the May 2004 letter asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the June 2002 VCAA letter being 
sent to the veteran before the rating decision was made.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as the VCAA 
letters and other correspondence, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO readjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson; 19 Vet. App. 103 
(2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered, which ruled a current 
diagnosis of the claimed residuals of burns to the neck and 
chin.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no evidence of relevant Social Security 
Administration records.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of burns to the neck and chin, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for residuals of burns to the 
neck and chin, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  

Background

The service medical records show that the veteran's airplane 
was shot down in August 1945.  He had a hernia, (for which 
service connection was subsequently granted).  The service 
medical records do not reflect any residuals of burns to the 
neck and chin.  

The report of the examination for separation from active 
service, in October 1945 reflects the downing of the 
veteran's aircraft and the hernia.  There was no evidence as 
to residuals of burns to the neck and chin.  The pertinent 
findings were normal.  

On examination for service, in September 1950, the veteran's 
head, face and neck had no significant abnormalities.  On 
examination for separation from service, in September 1951, 
the veteran's head, face and neck were normal.  

The hernia was noted on VA examination in May 1958.  There 
was no report of residuals of burns to the neck and chin.  

In January 1973, a private physician diagnosed acute 
labyrinthitis.  There was no evidence of residuals of burns 
to the neck and chin.  The neck was supple and no masses 
could be palpated in the neck.  

On VA examination in July 2002, there were no complaints, 
findings or diagnoses of residuals of burns to the neck and 
chin.  

In a letter received in April 2003, the veteran reported that 
he was wearing a chest parachute, which hit his chin when it 
opened.  

In October 2003, the veteran gave sworn testimony to the 
undersigned by way of a videoconference hearing.  The veteran 
testified that when his chest parachute opened, the buckle 
hit him on the chin, burning up through his throat area.  He 
reported that he had had scabs, but conceded that there was 
no residual scar.  

On the November 2004 VA examination, the doctor found that 
examination of the veteran's chin and neck showed no 
residuals of any burns or scars related to the deployment of 
his parachute.  In the diagnosis, the doctor repeated that 
there were no residuals of burns to the neck or chin.  




Analysis

The evidence here shows that the veteran's plane crashed 
after enemy fire damaged its engines.  Special provisions 
apply to combat injuries.  Specifically, the provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

Establishment of combat service, however, does not conclude 
the matter of service connection.  The Court of Appeals for 
Veterans Claims has held that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see Wade v. West, 11 Vet. 
App. 302, 305 (1999).  38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  See generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence. 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

In this case, there is no question that the veteran sustained 
injuries while engaged in combat.  Service connection has 
been granted for residuals of a fractured skull with 
headaches, and dental trauma, sustained in the veteran's 
parachute jump.  However, there is no competent evidence that 
the veteran has residuals of burns to the neck and chin.  He 
was recently examined to determine if he has the claimed 
residuals.  Following that evaluation, the VA physician 
concluded that there were no such residuals (other than the 
head and dental injuries).  The veteran himself, in his sworn 
testimony during the October 2003 videoconference hearing, 
reported that he had some scabs after the injury and conceded 
that he had no current residuals of burns to the neck and 
chin.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

There is no competent medical evidence that the veteran 
currently has residuals of burns to the neck and chin.  The 
most recent examination performed specifically to determine 
if such residuals were present ruled out a current diagnosis 
of residuals of burns to the neck and chin.  The veteran's 
testimonial evidence was to the effect that he does not have 
residuals of burns to the neck and chin.  Thus, the 
overwhelming preponderance of evidence is against the claim.  
As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of burns to the 
neck and chin, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for residuals of burns to the neck and 
chin is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


